Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luis Rafael Figueroa-Hernandez, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition, and his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Figueroa-Hernandez v. O’Brien, No. 7:10-cv-00027-gec-mfu, 2010 WL 282908 (W.D.Va. Jan. 21, 2010, Feb. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.